S. G. SAMPLE CO., LTD., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.S. G. Sample Co. v. CommissionerDocket No. 9272.United States Board of Tax Appeals5 B.T.A. 1034; 1927 BTA LEXIS 3687; January 10, 1927, Promulgated 1927 BTA LEXIS 3687">*3687  On the evidence, an inventory taken at cost reduced by 25 per cent, representing the estimated decline in market values, does not establish the market price of the goods inventoried.  C. M. Pasquier, C.P.A., for the petitioner.  Thomas P. Dudley, Jr., Esq., for the respondent.  MILLIKEN 5 B.T.A. 1034">*1034  This proceeding results from the determination by respondent of a deficiency in income and excess-profits taxes for the calendar year 1920, in the amount of $2,398.57.  The question at issue arises over petitioner's method of arriving at its closing inventory for the calendar year 1920.  FINDINGS OF FACT.  Petitioner is a corporation organized under the laws of the State of Louisiana, having its domicile and principal office at Mansfield, and is engaged in the retail merchandise business, dealing in hardware, shoes, clothing, dry goods and groceries.  Petitioner took its inventory as of December 31, 1920, at cost, and deducted 25 per cent of the cost figure to represent decline in value of goods at an average date during 1920.  The total cost of goods on hand on December 31, 1920, amounted to $48,314.08, which was reduced 25 per cent, or $12,078.52, leaving1927 BTA LEXIS 3687">*3688  a figure of $36,235.56, which petitioner used in submitting its income and profits-tax return for the year in question.  Merchandise on hand at the close of the calendar year had been purchased in 1920, 1919, and some in still earlier years.  Items represented in the inventory were not segregated nor was market determined, but in lieu thereof an estimate that the items had suffered a general decline in value of 25 per cent was held.  The various classes of merchandise suffered divergent decline in value during the year 1920.  OPINION.  MILLKEN: Section 203 of the Revenue Act of 1918, as interpreted by the respondent in article 1582 of Regulations 45, permits inventories 5 B.T.A. 1034">*1035  to be valued at cost, or cost or market, whichever is lower.  There can be no dispute that petitioner was entitled to value the items of its inventories at market, if the market was lower than cost.  The difficulty arises by reason of the method adopted in order to arrive at market values.  Petitioner did not take the items represented in its inventory and value same at cost or market, whichever was lower, but instead made an estimate that its several types of merchandise suffered a decline in value1927 BTA LEXIS 3687">*3689  during the year of 25 per cent.  The witness introduced by petitioner testified that some classes of merchandise declined in value less than 25 per cent and other items at more than 25 per cent, and that decline in value was widely divergent as to various types of goods on hand.  We are unable to determine from the evidence that the inventory at cost, reduced by 25 per cent, which percentage was the estimated average decline in market price as of that time, represents the market price of the stock inventoried.  Judgment will be entered for the Commissioner.